Citation Nr: 9914765	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  93-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for ulcerative 
colitis, currently rated as 30 percent disabling.

3.  Entitlement to an effective date earlier than October 22, 
1992, for an award of service connection for ulcerative 
colitis.

4.  Entitlement to an effective date earlier than October 22, 
1992, for the assignment of a 30 percent rating for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York.  The appeal was last before the Board in August 1995, 
at which time it was remanded for further development.  
Following completion of the requested development, the New 
York Regional Office, in a Supplemental Statement of the Case 
mailed to the veteran in March 1996, continued to deny each 
issue on appeal.  Thereafter, the appeal was transferred to 
the VA Regional Office (RO) in St. Petersburg, Florida.

Thereafter, the appeal was returned to the Board.  

In light of the disposition reached by the Board hereinbelow 
relative to the first issue stated on the title page, the 
final issue listed on the title page will be addressed in a 
remand appearing at the end of the decision.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
psychiatric disability include complaint of experiencing 
depression, with appropriate affect, normal mood and intact 
judgment; overall impairment attributable to service-
connected psychiatric disablement is considerable.  

2.  Current manifestations of the veteran's service-connected 
ulcerative colitis include frequent diarrhea, without 
malnutrition or any weight loss over a duration of several 
years, productive, collectively, of ulcerative colitis which 
is no more than moderate in severity. 

3.  The veteran's initial claim for service connection for 
ulcerative colitis was received by VA on October 22, 1992. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for psychiatric 
disability have been met.   38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9400, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130 (1998).

2.  The criteria for a rating in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Code 7323 (1998).

3.  The criteria for the assignment of an effective date 
earlier than October 22, 1992, for an award of service 
connection for ulcerative colitis, have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that each of 
these claims is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for generalized anxiety 
disorder (hereinafter "psychiatric disability"), for which 
the RO has assigned a 30 percent rating in accordance with 
the provisions of Diagnostic Code 9400 of the Rating 
Schedule; and for ulcerative colitis, rated 30 percent 
disabling under Diagnostic Code 7323.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
each above-cited service-connected disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to either disability.  


I.  Increased Rating, Psychiatric Disability

Pursuant to Diagnostic Code 9400, prior to November 7, 1996, 
the evaluation of the veteran's service-connected psychiatric 
disability turns on the severity of his overall social and 
industrial impairment.  A 30 percent rating is warranted 
where such impairment is of "definite" severity; ratings of 
50 and 70 percent are warranted where such impairment is 
"considerable" and "severe", respectively.  38 C.F.R. 
§ 4.132.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9400 under the revised 
criteria, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Concerning his claim for an increased rating for psychiatric 
disability, the veteran asserts, as his principal contention, 
that he experiences depression, notwithstanding that he takes 
ameliorative medication.  When he was examined by VA in March 
1993, the veteran elaborated that he had, in the fairly 
remote past, experienced heightened anxiety due to a number 
of stressful circumstances in his life.  On mental status 
examination, the veteran was described as being oriented, 
without evidence of psychotic or depressive tendencies; 
memory, concentration, insight and judgment were described as 
being, in each instance, "intact".  The pertinent diagnosis 
was generalized anxiety disorder which, as stated by the 
examiner, occasioned "some impairment [in the veteran's] 
social relations and occupational functioning."

When seen for VA outpatient purposes in July 1993, at which 
time the veteran indicated that he had retired five years 
earlier, findings on mental status examination included an 
"appropriate" affect, "normal" mood and "normal" remote 
memory.  When seen in December 1993, at which time the 
veteran was apparently prescribed medication to combat his 
anxiety, he was noted to have only "limited social 
activity".  

Most recently, when examined by VA in December 1995, the 
veteran indicated that he was bothered with problems 
including "poor sleep" and "sadness" for many years.  He 
was noted to then be taking "Xanax" on an "as needed" 
basis.  On mental status examination, he was noted to be 
"moderately anxious", with a "poor" remote memory.  The 
examination diagnosis was generalized anxiety disorder, and a 
score of 40 was assigned as being representative of his 
Global Assessment of Functioning (GAF).  

In considering the veteran's claim for an increased rating 
for his service-connected psychiatric disability, the Board 
is of the opinion, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation, to 50 
percent, is warranted.  In reaching such conclusion, the 
Board is constrained to point out that the veteran's 
psychiatric disability would not appear to be productive of 
more than 'definite' social impairment.  In this regard, 
while the veteran was noted, when seen for VA outpatient 
therapy in December 1993, to engage in only 'limited' 
interaction socially, the VA examiner in March 1993 indicated 
that his psychiatric disability precipitated only a "fair" 
degree of social incapacitation.  Despite the foregoing 
considerations bearing on his psychiatric disability-
occasioned social impairment, the Board cannot overlook the 
consideration that the veteran's assigned GAF on the December 
1995 VA examination was 40.  Significantly, an assigned GAF 
in the higher range of 55-60, at least pursuant to DSM-III-R 
criteria, is indicative of "moderate" industrial 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  On assessing the fairly low GAF score (of 40) 
assigned in December 1995 in conjunction with, however, the 
consideration that the VA examiner in March 1993 indicated 
that the veteran's psychiatric disability precipitated only a 
'fair' degree of impairment in his ability to function 
occupationally, the Board is of the view that the veteran's 
overall pertinent industrial incapacitation (notwithstanding 
that he discontinued working in apparently the late 1980's) 
is likely 'considerable' in degree, the latter being 
characteristic of pertinent disability warranting a 50 
percent rating.  In view of the foregoing observation, then, 
and notwithstanding that the veteran's psychiatric 
disability-occasioned social impairment may not be productive 
of more than 'definite' impairment, the Board concludes, with 
favorable resolution of reasonable doubt, that a 50 percent 
rating under Diagnostic Code 9400 (as promulgated prior to 
November 7, 1996) is warranted.

In addressing the question of whether a further increase to a 
70 percent disability rating for the veteran's psychiatric 
disability is in order, however, the Board is readily 
persuaded that entitlement to such further increase is not 
warranted.  In this regard, as pertinent to consideration of 
whether a 70 percent rating in accordance with Diagnostic 
Code 9400 (as promulgated prior to November 7, 1996) is 
warranted, the Board would point out that any notion of 
'severe' service-connected psychiatric disability-related 
overall impairment, as is necessary for the assignment of a 
70 percent rating pursuant to such Code, is wholly untenable.  
In this regard, as was emphasized in the preceding paragraph, 
the veteran's service-connected psychiatric disability-
occasioned social impairment may not be productive of more 
than 'definite' impairment.  With respect to pertinent 
industrial incapacitation, the GAF score of 40 assigned the 
veteran on the occasion of his examination by VA in December 
1995 would almost certainly not equate with 'severe' 
industrial inadaptability, inasmuch as (at least under DSM-
III-R criteria) a GAF of 55-60, as noted above, is productive 
of only 'moderate' pertinent impairment, see Carpenter, 
supra, and even 'more than moderate' pertinent impairment (as 
a GAF of 40 suggests) is still 'less than rather large'.  See 
O.G.C. Prec. 9-93, supra.  On assessing the foregoing in 
conjunction with the reasoning advanced above bearing on the 
degree of social incapacitation traceable to the veteran's 
psychiatric disability, the Board is readily persuaded that 
further entitlement to a 70 percent evaluation under Code 
9400, as promulgated prior to November 7, 1996, is not in 
order.

The Board is, in addition, of the opinion that further 
entitlement to a rating in excess of 50 percent for the 
veteran's service-connected psychiatric disability is not 
warranted pursuant to the revised above-addressed criteria 
(for Diagnostic Code 9400) that became effective November 7, 
1996.  In reaching this conclusion, the Board would point out 
that mental status examination findings obtaining in 
conjunction with the above-addressed VA examinations and 
outpatient therapy rendered the veteran, to include 
'appropriate' affect, 'normal' mood and 'intact' judgment 
are, considered separately, characteristic of pertinent 
disability warranting an evaluation, in each instance, of 
less than 50 percent in accordance with the revised criteria.  
Further, while the Board has no reason to dispute the 
veteran's assertion on the December 1995 VA examination that 
he slept 'poor[ly]', it would nevertheless point out that 
even chronic sleep impairment (if in fact present) due to his 
psychiatric disability is independently indicative of 
disability warranting only a 30 percent rating.  See 61 Fed. 
Reg. 52, 702 (1996).  Given the foregoing observations, then, 
and in the apparent absence of any pertinent manifestation 
independently representative of a 70 percent disability 
rating under the revised criteria, the Board is readily 
persuaded that, in accordance with the above-cited revised 
criteria that became effective on November 7, 1996, a rating 
in excess of the 50 percent evaluation awarded above is not 
in order.  38 C.F.R. § 4.130.

In determining that further entitlement to a rating in excess 
of 50 percent for the veteran's service-connected psychiatric 
disability is not warranted, the Board has, with respect to 
each set of criteria addressed in such analysis, given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, relative to each promulgation of the pertinent 
criteria addressed above, that the actual manifestations of 
the veteran's service-connected psychiatric disability more 
closely approximate those required for a 70 percent rating 
than they do the 50 percent rating awarded hereinabove.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9400, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination involving a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (1998). Here, the veteran was scheduled for an 
examination in April 1999 to evaluate the severity of the 
service-connected psychiatric disability, but refused to 
report. Accordingly, the veteran's failure to report 
precludes any basis for awarding an evaluation greater than 
50 percent for this disability. Id.


II.  Increased Rating, Ulcerative Colitis

Pursuant to Diagnostic Code 7323, a 30 percent rating is 
warranted for ulcerated colitis which is of moderate 
severity, with "frequent exacerbations"; a 60 percent 
rating is warranted for severe ulcerated colitis, with 
"numerous attacks" a year and malnutrition, and with only 
fair health during remissions.

The veteran contends, in essence, that his service-connected 
ulcerative colitis is more severely disabling than currently 
evaluated.  In this regard, when he was examined by VA in 
March 1993, the veteran weighed 161 pounds.  He indicated 
that he was not anemic, though he experienced diarrhea on a 
"constant" basis.  He was noted not to be malnourished.  He 
related to the examiner that he experienced cramps (as 
recorded by the examiner) "periodically", and indicated 
that he often noticed blood in his stool.  When seen for VA 
outpatient treatment in October 1994, the veteran related 
that he had noticed blood in his stool intermittently ("off 
[and] on") the previous week.  When seen by VA in July 1995, 
the veteran complained of having experienced "cramps and 
bleeding" several weeks earlier.  On the occasion of his 
presentation for VA outpatient treatment in November 1995, he 
indicated that his ulcerative colitis would flare-up "2-3 
times" each year and that he continued "to have diarrhea at 
times".  

Most recently, when he was examined by VA in December 1995, 
the veteran related that he experienced "diarrhea 12-20 
times" per day and that he was bothered by "frequent" 
cramps.  With respect to his subsequent examination, the VA 
examiner noted that the "veteran was with me for one hour 
and did not have" a bowel movement over that duration.  The 
veteran's then current weight was 195 pounds, and he was 
indicated not to have been anemic or malnourished.  The 
veteran was noted to experience pain and cramps in the mid-
abdominal area.  The examination diagnosis was ulcerative 
colitis.

In considering the veteran's claim for an increased rating 
for his service-connected ulcerative colitis, the Board would 
freely concede, particularly in view of the above-discussed 
records pertaining to VA outpatient treatment rendered him, 
that his ulcerative colitis continues to be problematic.  
Notwithstanding such consideration, however, the Board is of 
the view, in light of the observations advanced below, that 
an increased disability rating for such condition is not in 
order.  In reaching such conclusion, the Board would point 
out that, in its opinion, the '2-3' occasions per year that 
the veteran indicated (when seen for VA outpatient treatment 
in November 1995) his colitis became problematic is far more 
representative of the 'frequent exacerbations' characteristic 
of moderate colitis warranting a 30 percent rating than the 
requisite 'numerous attacks' typical of severe colitis, the 
latter equating with disability commensurate with a 60 
percent rating.  It also bears emphasis, as pertinent to the 
matter of to what extent the veteran's overall health has 
been impacted by impairment associable with his colitis, that 
his weight has actually increased (by more than 30 pounds) 
within the temporal duration incident to this aspect of the 
appeal and there is, in addition, no indication that he has 
experienced anemia over such period.  Further, while 
malnutrition is perhaps the principal physical indicia of 
pertinent disablement warranting a 60 percent rating under 
the provisions of Diagnostic Code 7323, the veteran was 
specifically found to be free of the same on each above-cited 
occasion on which he has been examined by VA within the time 
period relevant to this aspect of the appeal.  Given the 
foregoing, then, and in the apparent absence of any 
ascertained manifestation independently characteristic of the 
required "severe" colitis necessary for a 60 percent 
disability evaluation, the Board is persuaded, even with 
consideration of the above-stated provisions of 38 C.F.R. 
§ 4.7, that the preponderance of the evidence is against the 
veteran's claim for an increased rating for ulcerative 
colitis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and Part 
4, Diagnostic Code 7323.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to ulcerative colitis-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, the Board is cognizant that two of the 
principal problems cited by the veteran in his July 1993 
Substantive Appeal relative to his colitis were "nutritional 
deficienc[y]" and rectal bleeding.  However, the veteran was 
noted (at least as of that time) not to experience any 
bleeding when he was subsequently seen for VA outpatient 
treatment in July 1994 and, though he complained of 
(apparently) rectal bleeding on the December 1995 VA 
examination, he evidently declined rectal examination.  
Further, the record is, in its entirety, negative for any 
evidence which would even facially substantiate his 
allegation that his overall nutrition is impaired as a result 
of his colitis.  The foregoing considerations, in the Board's 
view, militate persuasively against any notion of entitlement 
to a higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10. 
 


III.  Earlier Effective Date for Service Connection for 
Ulcerative Colitis

Under the law, in the context of this issue, the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The record reflects that service connection was established 
for ulcerative colitis in a rating decision entered in April 
1993.  The effective date assigned for such award of service 
connection is October 22, 1992, the date on which VA received 
the veteran's related claim for service connection.

In asserting entitlement to an effective date earlier than 
October 22, 1992, for an award of service connection for 
ulcerative colitis, the veteran states that the proper 
effective date should be that coinciding with the date when 
he was initially treated under VA auspices in the 1980's for 
ulcerative colitis.  In this regard, a report pertaining to 
VA outpatient treatment in November 1984 reflects that the 
veteran was, in conjunction with his presentation on such 
occasion, assessed as having ulcerative colitis.  However, 
such report cannot comprise an informal claim for service 
connection for ulcerative colitis in accordance with 
38 C.F.R. § 3.157(b)(1998) inasmuch as a formal claim for 
such benefit had never been previously filed.  See Williams 
v. Gober, 10 Vet. App. 447 (1997).  It also bears emphasis 
that, even though VA records are, in some circumstances, 
deemed to have been in constructive receipt for earlier 
effective date purposes, see Blount v. West 11 Vet. App. 32 
(1998), the United States Court of Veterans Appeals 
(presently the "United States Court of Appeals for Veterans 
Claims"), in addressing medical evidence that identified 
disability, has recently held that VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise the same was expressed.  See Brannon v. 
West, 12 Vet. App. 32 (1999).  Rather, since the veteran's 
initial claim for service connection for ulcerative colitis 
was received by VA on October 22, 1992, such date, in 
accordance with the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 set forth above, is the proper effective 
date for the award of such benefit.  Given the foregoing 
observations, then, and since the law rather than the 
evidence is dispositive of the resolution of this aspect of 
the appeal, the veteran's claim for an effective date earlier 
than October 22, 1992, for an award of service connection for 
ulcerative colitis, is without legal merit and is, 
accordingly, denied.  See Sabonis, supra.


ORDER

An increased rating for psychiatric disability is granted, to 
the extent indicated, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased rating for ulcerative colitis is denied.

An effective date earlier than October 22, 1992, for an award 
of service connection for ulcerative colitis, is denied.


REMAND

With respect to the veteran's certified claim of entitlement 
to an effective date earlier than October 22, 1992, for the 
assignment of a 30 percent rating for psychiatric disability, 
the Board is of the view, in light of its above-adjudicated 
award of an increased disability rating for psychiatric 
disability, that the RO must be afforded an opportunity to 
readjudicate such earlier effective date claim before such 
issue is (if necessary) addressed by the Board on appeal.  

Accordingly, the case is REMANDED for the following:  

1.  After undertaking any indicated 
preliminary actions, the RO should 
readjuicate the final issue listed on the 
title page.

2.  If such lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

